r




         of
r\       ft



X             __jo^_.x:


To.                                          J



                      1 jVvaxj^GAe- a
                            iq




                      77




                                        co




                                        ro       :   '• •
                                            ■         )—
                                      .'■             0
                                                -C.
                                                3:



                                                      ^.
                                                      n

■•'-                                   J        0


              .--:   /
                                                       --



                                                      yJ
                                                          _■




         -




                 o
                                 c

     ■■



                                  ■
     1


                     ■

                                 c
                                  ■


                         ■



                              -> ■
                 V

             yj

Cn                           ■


             0

c                            -